Exhibit 10.23

 

 

CHINA WLCSP LIMITED

 

 

 

 

INVESTMENT AGREEMENT

 

April 6, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

SECTION 1 Purchase and Sale of Equity Interests

 

2

 

 

 

 

 

1.1

 

Purchase and Sale of Equity Interests

 

2

 

 

1.2

 

Registration of the Equity Interests

 

2

 

 

1.3

 

Closing

 

2

 

 

1.4

 

Delivery

 

3

 

 

 

 

 

 

 

SECTION 2 Representations, Warranties and Covenants of the Company

 

3

 

 

 

 

 

 

 

 

 

2.1

 

Organization, Good Standing and Qualification

 

3

 

 

2.2

 

Capitalization

 

5

 

 

2.3

 

Authorization

 

5

 

 

2.4

 

Governmental Consents

 

5

 

 

2.5

 

Financial Statements

 

5

 

 

2.6

 

Contracts

 

6

 

 

2.7

 

Related-Party Transactions

 

6

 

 

2.8

 

Changes

 

7

 

 

2.9

 

Title to Properties and Assets

 

8

 

 

2.10

 

Intellectual Property; Status of Proprietary Rights

 

8

 

 

2.11

 

Litigation

 

9

 

 

2.12

 

Tax Returns

 

9

 

 

2.13

 

Employees

 

9

 

 

2.14

 

Compliance with Other Instruments

 

10

 

 

2.15

 

Environmental and Safety Laws

 

11

 

 

2.16

 

Obligations of Management

 

11

 

 

2.17

 

Use of Proceeds

 

11

 

 

2.18

 

Minute Books

 

11

 

 

2.19

 

Disclosure

 

11

 

 

 

 

 

 

 

SECTION 3 Representations and Warranties of the Investor

 

11

 

 

 

 

 

 

 

 

 

3.1

 

Authorization

 

12

 

 

3.2

 

Investment Purpose

 

12

 

 

3.3

 

No Public Market

 

12

 

 

 

 

 

 

 

SECTION 4 Conditions to Investor’s Obligations to Close

 

12

 

 

 

 

 

 

 

 

 

4.1

 

Representations and Warranties

 

12

 

i


--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

4.2

 

Covenants

 

12

 

 

4.3

 

No Material Adverse Effect

 

12

 

 

4.4

 

Transaction Documents

 

12

 

 

4.5

 

Regulatory Approval

 

13

 

 

4.6

 

Officer’s Certificate

 

13

 

 

4.7

 

Corporate Documents

 

13

 

 

4.8

 

Board of Directors

 

13

 

 

4.9

 

Indemnification Agreements

 

13

 

 

4.10

 

Employment Arrangements

 

13

 

 

4.11

 

Proprietary Information and Invention Assignment Agreement

 

13

 

 

4.12

 

Service Agreement

 

13

 

 

4.13

 

Legal Opinion

 

14

 

 

 

 

 

 

 

SECTION 5 Conditions to Company’s Obligation to Close

 

14

 

 

 

 

 

 

 

 

 

5.1

 

Representations and Warranties

 

14

 

 

5.2

 

Transaction Documents

 

14

 

 

 

 

 

 

 

SECTION 6 Miscellaneous

 

14

 

 

 

 

 

 

 

 

 

6.1

 

Governing Law

 

14

 

 

6.2

 

Arbitration

 

14

 

 

6.3

 

Attorney Fees

 

15

 

 

6.4

 

Survival

 

15

 

 

6.5

 

Indemnification of Investor

 

15

 

 

6.6

 

Entire Agreement

 

15

 

 

6.7

 

Amendment

 

16

 

 

6.8

 

Notices

 

16

 

 

6.9

 

Severability

 

17

 

 

6.10

 

Expenses

 

17

 

 

6.11

 

Counterparts

 

17

 

 

6.12

 

Telecopy Execution and Delivery

 

18

 

 

6.13

 

Successors and Assigns

 

18

 

 

6.14

 

Delays or Omissions

 

18

 

 

6.15

 

Further Assurances

 

18

 

 

6.16

 

Obligation of Company

 

18

 

 

6.17

 

No Agency

 

19

 

 

6.18

 

Confidentiality

 

19

 

ii


--------------------------------------------------------------------------------


EXHIBITS

A.            Amended and Restated Articles of Associations

B.            Amended and Restated Equity Joint Venture Agreement

C.            Disclosure Schedules

D.            Officer’s Certificate

 

iii


--------------------------------------------------------------------------------


CHINA WLCSP LIMITED

INVESTMENT AGREEMENT

This Investment Agreement (the “Agreement”) is made as of April 6, 2007, by and
between the following entities:

A.            CHINA WLCSP LIMITED, a Sino-foreign equity joint venture company
established under the laws of the People’s Republic of China (the “PRC”) whose
registered address is [Suite 11C, Suchun Industrial Square, No. 428, Xinlong
Road, Suzhou Industrial Park, Suzhou, Jiangsu, China  (the “Company”); and

B.            OMNIVISION TRADING (HONG KONG) COMPANY LIMITED, a Hong Kong
corporation (the “Investor” or “OmniVision”).

Each of these entities may be referred to hereafter as a “Party” and
collectively as “Parties”.  All dollars and dollar sign denominations referred
to hereinafter shall mean US Dollars.

RECITALS

A.            WHEREAS, the Company is in the business of designing,
manufacturing, packaging and selling certain wafer level CSP products and
providing relevant services (the “Business”).

B.            WHEREAS, China-Singapore Suzhou Industrial Park Ventures Co., Ltd
(“CSVC”), Infinity-CSVC Venture Capital Enterprise (“Infinity-CSVC”) and
Shellcase Ltd. (“Shellcase”) are currently the sole shareholders of the Company.
Further, immediately prior to the closing of this Agreement, Shellcase has
converted its five-million-dollar ($5,000,000) convertible loan into equity
interests of the Company at a predetermined conversion price pursuant to that
certain Convertible Loan Agreement, and CSVC contemplates to exercise that
certain warrant to invest three-million-dollar ($3,000,000) in the Company.

C.            WHEREAS, the Company and OmniVision have or will have entered into
a service agreement (the “Service Agreement”), pursuant to which the Company
would provide certain services to OmniVision.


--------------------------------------------------------------------------------


D.            WHEREAS, OmniVision wishes to acquire certain equity interests of
the Company from Infinity-CSVC pursuant to that certain Equity Interests
Transfer Agreement to be executed immediately prior to or simultaneously with
this Agreement by and between OmniVision and Infinity-CSVC (the “Transfer
Agreement”).

E.             WHEREAS, OmniVision wishes to acquire certain equity interests of
the Company from the Company pursuant to the terms and conditions set forth in
this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, the Parties hereto agree as follows:


SECTION 1
PURCHASE AND SALE OF EQUITY INTERESTS

1.1           Purchase and Sale of Equity Interests.  Subject to the terms and
conditions of this Agreement, the Investor agrees to purchase, and the Company
agrees to sell to the Investor, an aggregate 2,500,000 units (equal to
approximately 11.36% on a fully diluted basis, assuming all transactions
contemplated herein are consummated) of the equity interests of the Company as
of the Closing (the “Equity Interests”) at a purchase price of $2.00 per unit.
The Investor shall pay the Company in cash or cash equivalent a total of five
million dollars ($5,000,000) as consideration for the Equity Interests.

1.2           Registration of the Equity Interests.  Immediately after the
execution hereof, the Company shall promptly take, all such lawful and necessary
actions in handling the formalities for examination and approval of the Equity
Interests hereunder (including without limitation any necessary filings with the
competent registration authority), including without limitation, signing all
necessary legal documents pertinent to the said formalities as required by the
competent government agencies.  Without limiting the generality of the
foregoing, the Company shall cause effective as soon as practicable the Amended
and Restated Articles of Association in substantially the form attached hereto
as Exhibit A (the “Restated Articles”), and the Amended and Restated Equity
Joint Venture Agreement in substantially the form attached hereto as Exhibit B
(the “Restated JV Agreement,” and together with this Agreement and the Restated
Articles, the “Transaction Documents”).

1.3           Closing.  The closing of the purchase and sale shall take place at
such place as the Parties shall agree or at the offices of Morgan, Lewis &
Bockius LLP, 2 Palo Alto Square, 3000 El Camino Real, Suite 700, Palo Alto,
California 94306, as soon as practicable following the satisfaction (or waiver)
of each of the conditions set forth in Sections 4 and 5 (the “Closing”).

2


--------------------------------------------------------------------------------


1.4           Delivery.  At the Closing, the Investor will pay the Company five
million dollars ($5,000,000) by  wire transfer in accordance with the Company’s
instructions; the Company will deliver to the Investor one or more certificates
registered in the Investor’s name representing the amount of equity interests
that the Investor is purchasing, and such other documents in form and substance
reasonably acceptable to the Investor evidencing that the Equity Interests has
been duly registered with the competent registration authority of the Company
and that all approvals relating to the Company registration have been obtained.


SECTION 2
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company represents and warrants to the Investor that the statements in this
Section 2, except as set forth in the Disclosure Schedules (the “Disclosure
Schedules”) attached to this Agreement as Exhibit C (the contents of which shall
also be deemed to be representations and warranties hereunder), are all true,
correct and complete as of the date hereof and as of the Closing.  For purposes
of this Section 2, any reference to a party’s “knowledge” means such party’s
best knowledge after due and diligent inquiries of officers, directors, and
managerial personnel of such party.


2.1         ORGANIZATION, GOOD STANDING AND QUALIFICATION

Except as disclosed in Disclosure Schedule 2.1:


(A)           THE COMPANY IS A SINO-FOREIGN EQUITY JOINT VENTURE COMPANY DULY
ORGANIZED AND EXISTING UNDER THE LAWS OF THE PRC, WHERE FAILURE TO BE SO WOULD
HAVE A MATERIAL ADVERSE EFFECT ON ITS FINANCIAL CONDITION, BUSINESS, PROSPECTS,
PROPERTIES, ASSETS, LIABILITIES OR OPERATIONS AS NOW CONDUCTED OR PROPOSED TO BE
CONDUCTED (A “MATERIAL ADVERSE EFFECT”). THE REGISTERED CAPITAL OF THE COMPANY
IS FULLY PAID AS REQUIRED IN ACCORDANCE WITH APPLICABLE PRC RULES AND
REGULATIONS.  EXCEPT AS PROVIDED IN DISCLOSURE SCHEDULE 2.1(A) HEREOF, THERE ARE
NO OUTSTANDING RIGHTS OR COMMITMENTS MADE BY THE COMPANY OR ANY OF ITS INVESTORS
OR JOINT VENTURE PARTNERS AND OWNERS, TO ISSUE, PURCHASE OR SELL ANY EQUITY
INTEREST IN THE COMPANY.


(B)           EXCEPT AS PROVIDED IN DISCLOSURE SCHEDULE 2.1(B), NEITHER IS THE
COMPANY NOR ANY OF ITS SHAREHOLDERS IS A STATE-OWNED ENTERPRISE AS DEFINED IN
APPLICABLE LAW OF THE PRC.


(C)           THE COMPANY HAS PAID ALL SUCH GOVERNMENTAL FEES, TAXES AND STAMP
DUTY REQUIRED TO BE PAID BY IT UNDER APPLICABLE PRC AND OTHER LAWS PRIOR TO OR
UPON CLOSING.

3


--------------------------------------------------------------------------------



(D)           THE COMPANY DOES NOT MAINTAIN ANY OFFICE OR BRANCH EXCEPT FOR ITS
OFFICES AT SUITE 11C, SUCHUN INDUSTRIAL SQUARE, NO. 428, XINLONG ROAD, SUZHOU
INDUSTRIAL PARK, SUZHOU, JIANGSU, CHINA.


(E)           THE CONSTITUTIONAL DOCUMENTS OF THE COMPANY ARE VALID AND HAVE
BEEN DULY APPROVED OR ISSUED (AS APPLICABLE) BY THE APPROPRIATE PRC AUTHORITIES
AND ARE IN FULL FORCE.


(F)            ALL CONSENTS, APPROVALS, ORDERS, AUTHORIZATIONS OR REGISTRATIONS,
QUALIFICATIONS, DESIGNATIONS, DECLARATIONS OR FILINGS WITH ANY GOVERNMENTAL
AUTHORITY (THE “GOVERNMENTAL AUTHORIZATIONS”), PERMITS OR LICENSES REQUIRED
UNDER PRC LAWS FOR THE DUE AND PROPER ESTABLISHMENT AND OPERATION OF THE COMPANY
AS CURRENTLY OPERATED, OR PRESENTLY CONTEMPLATED TO BE OPERATED, HAVE BEEN DULY
OBTAINED FROM THE APPROPRIATE PRC AUTHORITIES AND ARE IN FULL FORCE AND EFFECT.


(G)           ALL FILINGS AND REGISTRATIONS WITH THE PRC AUTHORITIES REQUIRED IN
RESPECT OF THE COMPANY AND ITS OPERATIONS, INCLUDING THE REGISTRATIONS WITH THE
MINISTRY OF COMMERCE, THE STATE ADMINISTRATION OF INDUSTRY AND COMMERCE, THE
STATE ADMINISTRATION FOR FOREIGN EXCHANGE, MINISTRY OF INFORMATION INDUSTRY, THE
TAX BUREAU, THE CUSTOMS AUTHORITIES, THE PRODUCT REGISTRATION AUTHORITIES, THE
HEALTH REGULATORY AUTHORITIES AND THE LOCAL COUNTERPART OF EACH OF THE
AFOREMENTIONED GOVERNMENTAL AUTHORITIES, AS APPLICABLE, HAVE BEEN DULY COMPLETED
IN ACCORDANCE WITH THE RELEVANT RULES AND REGULATIONS.


(H)           THE COMPANY HAS NOT RECEIVED ANY LETTER OR NOTICE FROM ANY
RELEVANT AUTHORITY NOTIFYING IT OF THE REVOCATION OF ANY GOVERNMENTAL
AUTHORIZATION, PERMIT OR LICENSE ISSUED TO IT FOR NONCOMPLIANCE OR THE NEED FOR
COMPLIANCE OR REMEDIAL ACTIONS IN RESPECT OF THE ACTIVITIES CARRIED OUT DIRECTLY
OR INDIRECTLY BY THE COMPANY.


(I)            THE COMPANY HAS BEEN CONDUCTING ITS BUSINESS ACTIVITIES WITHIN
THE PERMITTED SCOPE OF BUSINESS OR IS OTHERWISE OPERATING ITS BUSINESS IN FULL
COMPLIANCE WITH ALL RELEVANT LEGAL REQUIREMENTS, INCLUDING PRODUCING, PROCESSING
AND/OR DISTRIBUTING PRODUCTS WITH ALL REQUISITE LICENSES, PERMITS AND APPROVALS
GRANTED BY COMPETENT PRC AUTHORITIES.


(J)            THERE IS NO VALID REASON TO BELIEVE THAT ANY GOVERNMENTAL
AUTHORIZATION, LICENSE OR PERMIT REQUISITE FOR THE CONDUCT OF ANY PART OF THE
COMPANY’S BUSINESS WHICH IS SUBJECT TO PERIODIC RENEWAL WILL NOT BE GRANTED OR
RENEWED BY THE RELEVANT PRC AUTHORITIES.


(K)           ALL APPLICABLE LAWS AND REGULATIONS WITH RESPECT TO THE OPENING
AND OPERATION OF FOREIGN EXCHANGE ACCOUNTS AND FOREIGN EXCHANGE ACTIVITIES OF
THE COMPANY HAVE BEEN COMPLIED WITH, AND ALL REQUISITE APPROVALS FROM THE STATE
ADMINISTRATION OF FOREIGN EXCHANGE IN RELATION THERETO HAVE BEEN DULY OBTAINED.

4


--------------------------------------------------------------------------------


2.2           Capitalization.  The total registered capital of the Company as of
the Closing is twenty-two million five hundred twenty five thousand dollars
($22,525,000), with each dollar representative of one unit of equity interest of
the Company, all of which have been paid in full as certified by qualified
public accountants or will be paid in accordance with the contribution schedule
set forth in the Restated Articles. Listed in Disclosure Schedule 2.2 are the
names and ownership interests of each shareholder of the Company immediately
after the Closing and consummation of all other transactions contemplated
herein.

Except the Company’s shareholders’ first refusal rights with regard to the
transaction contemplated in this Agreement, there are no options, warrants,
conversion rights, preemptive rights, rights of first refusal or other rights or
agreements (other than as provided under the law and the Restated Articles),
orally or in writing, to purchase or otherwise acquire any of the Company’s
equity interests or any securities convertible into or exchangeable for its
equity interests.  The Company has obtained the waivers of the first refusal
rights from its shareholders with regard to the transaction contemplated in this
Agreement.

2.3           Authorization.  All corporate action on the part of the Company
and their respective officers, directors and shareholders necessary for the
authorization, execution and delivery of each Transaction Document, the
performance of their respective obligations under each Transaction Document and
all other agreements, instruments and documents executed and delivered in
connection with the transactions contemplated hereby, has been taken or will be
taken prior to the Closing. The Transaction Documents are valid and binding
obligations of the Company, enforceable in accordance with their respective
terms.

2.4           Governmental Consents.  All Governmental Authorizations on the
part of the Company required in connection with the consummation of the
transactions contemplated herein have been obtained and are currently effective
or will be obtained prior to the Closing.

2.5           Financial Statements.          Disclosure Schedule 2.5 attaches
(i) the consolidated audited balance sheets of the Company as of December 31,
2006, and the consolidated audited cash flow statements and income statements of
the Company for the twelve (12) month period then ended and (ii) the
consolidated unaudited financial statements of the Company (the balance sheets
and income statements) as, at and for [the three (3) month] period ended March
31, 2007 (all such financial statements being collectively referred to herein as
the “Financial Statements”).  The Financial Statements (a) accord with the books
and records of the Company, (b) are true, correct and complete and present
fairly the financial condition and state of affairs of the Company at the date
or dates therein indicated and the results of operations for the period or
periods therein specified, and (c) have been prepared in accordance with IAS,
PRC GAAP or U.S. GAAP applied on a consistent basis, except, as to the unaudited
financial statements, for the omission of notes thereto and normal year-end
audit adjustments.

5


--------------------------------------------------------------------------------


Specifically, but not by way of limitation, the respective balance sheets
included in the Financial Statements disclose all of the Company’s debts,
liabilities and obligations of any nature, whether due or to become due, as of
their respective dates (including absolute, accrued, and contingent liabilities)
to the extent such debts, liabilities and obligations are required to be
disclosed in accordance with the IAS, PRC GAAP or U.S. GAAP, and the Company has
good and marketable unencumbered title to all assets set forth on the balance
sheets included in the respective Financial Statements, except for such assets
as have been spent, sold or transferred in the ordinary course of business since
their respective dates.


2.6         CONTRACTS.


(A)           MATERIAL CONTRACTS AND OBLIGATIONS.  ALL AGREEMENTS, CONTRACTS,
LEASES, LICENSES, INSTRUMENTS, COMMITMENTS (ORAL OR WRITTEN), INDEBTEDNESS,
LIABILITIES AND OTHER OBLIGATIONS TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT
IS BOUND THAT (I) WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE CONDUCT AND
OPERATIONS OF ITS BUSINESS AND PROPERTIES; (II) INVOLVE ANY OF THE OFFICERS,
CONSULTANTS, DIRECTORS, EMPLOYEES OR SHAREHOLDERS OF THE COMPANY; (III) OBLIGATE
THE COMPANY TO SHARE, LICENSE OR DEVELOP ANY PRODUCT OR TECHNOLOGY; OR (IV)
WOULD GRANT RIGHTS TO MANUFACTURE, PRODUCE, ASSEMBLE, LICENSE, MARKET OR SELL
THE COMPANY’S PRODUCTS OR AFFECT THE COMPANY’S EXCLUSIVE RIGHT TO DEVELOP,
MANUFACTURE, ASSEMBLE, DISTRIBUTE, MARKET OR SELL ITS PRODUCTS (COLLECTIVELY,
THE “MATERIAL CONTRACTS”) ARE LISTED IN DISCLOSURE SCHEDULE 2.6(A) AND THE
COPIES OF WHICH HAVE BEEN PROVIDED TO THE INVESTOR.


(B)           VALIDITY AND STATUS.  ALL OF THE MATERIAL CONTRACTS ARE LEGALLY
VALID AND BINDING, IN FULL FORCE AND EFFECT, AND ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS AGAINST THE PARTIES THERETO.  THERE IS NO EXISTING
DEFAULT OR BREACH BY ANY PARTY THERETO TO THE KNOWLEDGE OF COMPANY AND THE
COMPANY HAS RECEIVED NO NOTICE OR CLAIM OR ALLEGATION OF DEFAULT OR BREACH
THEREOF FROM ANY PARTY THERETO.  THE COMPANY DOES NOT HAVE ANY PRESENT INTENTION
TO TERMINATE ANY OF THE MATERIAL CONTRACTS.


(C)           LETTER OF INTENT.  THE COMPANY HAS NOT ENTERED INTO ANY LETTER OF
INTENT, MEMORANDUM OF UNDERSTANDING OR OTHER SIMILAR DOCUMENT SINCE ITS
INCEPTION (I) WITH ANY REPRESENTATIVE OF ANY CORPORATION OR CORPORATIONS
REGARDING THE MERGER OF THE COMPANY WITH OR INTO ANY SUCH CORPORATION OR
CORPORATIONS; (II) WITH ANY REPRESENTATIVE OF ANY CORPORATION, PARTNERSHIP,
ASSOCIATION OR OTHER BUSINESS ENTITY OR ANY INDIVIDUAL REGARDING THE SALE,
CONVEYANCE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY OR A TRANSACTION OR SERIES OF RELATED TRANSACTIONS IN WHICH MORE THAN
FIFTY PERCENT (50%) OF THE EQUITY INTEREST OF THE COMPANY WOULD BE TRANSFERED;
OR (III) REGARDING ANY OTHER FORM OF LIQUIDATION, DISSOLUTION OR WINDING UP OF
THE COMPANY.

2.7           Related-Party Transactions.  No employee, officer, or director or
shareholder of the Company (a “Related Party”) or member of such Related Party’s
immediate family, or any

6


--------------------------------------------------------------------------------


corporation, partnership or other entity in which such Related Party is an
officer, director or partner, or in which such Related Party has significant
ownership interests or otherwise controls, is indebted to the Company, nor is
the Company indebted (or committed to make loans or extend or guarantee credit)
to any of them.  None of such persons has any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation that
competes with the Company, except that employees, officers, or directors of the
Company and members of such Related Party’s immediate family may own stock in
publicly traded companies that may compete with the Company.  No Related Party
or member of his or her immediate family is directly or indirectly interested in
any material contract with the Company.


2.8         CHANGES.  SINCE JANUARY 1, 2007 THERE HAS NOT BEEN:


(A)           ANY EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY;


(B)           ANY RESIGNATION OR TERMINATION OF ANY EXECUTIVE OFFICER, KEY
EMPLOYEE OR GROUP OF EMPLOYEES OF THE COMPANY;


(C)           ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY
INSURANCE, WITH RESPECT TO THE PROPERTIES AND ASSETS OF THE COMPANY;


(D)           ANY WAIVER OR COMPROMISE BY THE COMPANY OF A VALUABLE RIGHT OR OF
A MATERIAL DEBT OWED TO IT;


(E)           ANY LOANS MADE BY THE COMPANY TO ANY STOCKHOLDER, EMPLOYEE,
EXECUTIVE OFFICER OR DIRECTOR OF THE COMPANY, OTHER THAN ADVANCES MADE IN THE
ORDINARY COURSE OF BUSINESS;


(F)            ANY MATERIAL CHANGE IN ANY COMPENSATION ARRANGEMENT OR AGREEMENT
WITH ANY EMPLOYEE, EXECUTIVE OFFICER, DIRECTOR OR STOCKHOLDER;


(G)           ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION
OF THE ASSETS OF THE COMPANY;


(H)           ANY DEBT INCURRED, ASSUMED OR GUARANTEED BY THE COMPANY, EXCEPT
THOSE FOR IMMATERIAL AMOUNTS AND FOR CURRENT LIABILITIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


(I)            ANY SALE, MORTGAGE, PLEDGE, TRANSFER, LEASE OR OTHER ASSIGNMENT
OF ANY INTELLECTUAL PROPERTY (AS DEFINED BELOW) OWNED BY THE COMPANY;


(J)            ANY MATERIAL CHANGE IN ANY MATERIAL CONTRACT;

 

7


--------------------------------------------------------------------------------



(K)           ANY SALE, MORTGAGE, PLEDGE, TRANSFER, LEASE OR OTHER ASSIGNMENT OF
ANY OF ITS TANGIBLE ASSETS OUTSIDE OF THE ORDINARY COURSE OF BUSINESS;


(L)            ANY CAPITAL EXPENDITURE IN EXCESS OF $100,000; OR


(M)          ANY ARRANGEMENT OR COMMITMENT BY THE COMPANY TO DO ANY OF THE ACTS
DESCRIBED IN SUBSECTION 2.8(A) THROUGH 2.8 (K) ABOVE.


2.9           TITLE TO PROPERTIES AND ASSETS.  THE COMPANY HAS GOOD AND
MARKETABLE TITLE TO ALL RESPECTIVE PROPERTIES AND ASSETS REFLECTED ON ITS
ACCOUNT BOOKS, IN EACH CASE SUBJECT TO NO MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE,
SECURITY INTEREST OR CHARGE OF ANY KIND.  WITH RESPECT TO THE PROPERTY AND
ASSETS IT LEASES, THE COMPANY AND THE LESSOR ARE IN COMPLIANCE WITH SUCH LEASES
AND THE COMPANY HOLDS VALID LEASEHOLD INTERESTS IN SUCH ASSETS FREE OF ANY
LIENS, ENCUMBRANCES, SECURITY INTERESTS OR CLAIMS OF ANY PARTY OTHER THAN THE
LESSORS OF SUCH PROPERTY AND ASSETS.


2.10         INTELLECTUAL PROPERTY; STATUS OF PROPRIETARY RIGHTS.


(A)           THE COMPANY OWNS OR POSSESSES SUFFICIENT LEGAL RIGHTS TO ALL
PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, TRADE SECRETS,
LICENSES (SOFTWARE OR OTHERWISE), INFORMATION, PROCESSES AND SIMILAR PROPRIETARY
RIGHTS (“INTELLECTUAL PROPERTY”) NECESSARY TO THE BUSINESS OF THE COMPANY AS
PRESENTLY CONDUCTED, THE LACK OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, WITHOUT ANY CONFLICT WITH OR INFRINGEMENT OF THE RIGHTS
OF OTHERS.  DISCLOSURE SCHEDULE 2.10 CONTAINS A COMPLETE LIST OF THE COMPANY’S
PATENTS, TRADEMARKS, COPYRIGHTS AND DOMAIN NAMES AND PENDING PATENT, TRADEMARK
AND COPYRIGHT APPLICATIONS.  EXCEPT FOR AGREEMENTS WITH ITS OWN EMPLOYEES OR
CONSULTANTS, STANDARD END-USER LICENSE AGREEMENTS, SUPPORT/MAINTENANCE
AGREEMENTS AND AGREEMENTS ENTERED IN THE ORDINARY COURSE OF THE COMPANY’S
BUSINESS, THERE ARE NO OUTSTANDING OPTIONS, LICENSES OR AGREEMENTS RELATING TO
THE INTELLECTUAL PROPERTY, AND THE COMPANY IS NOT BOUND BY OR A PARTY TO ANY
OPTIONS, LICENSES OR AGREEMENTS WITH RESPECT TO THE INTELLECTUAL PROPERTY OF ANY
OTHER PERSON OR ENTITY.  THE COMPANY HAS NOT RECEIVED ANY WRITTEN COMMUNICATION
ALLEGING THAT THE COMPANY HAS VIOLATED OR, BY CONDUCTING ITS BUSINESS AS
CURRENTLY CONDUCTED, WOULD VIOLATE ANY OF THE INTELLECTUAL PROPERTY OF ANY OTHER
PERSON OR ENTITY, NOR IS THE COMPANY AWARE OF ANY BASIS THEREFOR.  THE COMPANY
IS NOT OBLIGATED TO MAKE ANY PAYMENTS BY WAY OF ROYALTIES, FEES OR OTHERWISE TO
ANY OWNER OR LICENSOR OF OR CLAIMANT TO ANY INTELLECTUAL PROPERTY WITH RESPECT
TO THE USE THEREOF IN CONNECTION WITH THE CONDUCT OF ITS BUSINESS AS PRESENTLY
CONDUCTED.  THERE ARE NO AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS,
JUDGMENTS, ORDERS OR DECREES TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS
BOUND WHICH INVOLVE INDEMNIFICATION BY THE COMPANY WITH RESPECT TO INFRINGEMENTS
OF INTELLECTUAL PROPERTY.  THE COMPANY HAS OBTAINED EXECUTED EMPLOYMENT AND
CONSULTING AGREEMENTS CONTAINING INTELLECTUAL PROPERTY RIGHTS ASSIGNMENT,
NONCOMPETITION AND CONFIDENTIALITY PROVISIONS IN THE FORM PROVIDED TO THE
INVESTOR AND ITS

8


--------------------------------------------------------------------------------


counsel and subject to final approval by the Investor in its sole discretion,
from all current and former employees, consultants and contactors of the
Company.


(B)           NO BREACH BY EMPLOYEES.  THE COMPANY IS NOT AWARE THAT ANY OF ITS
EMPLOYEES IS OBLIGATED UNDER ANY CONTRACT OR OTHER AGREEMENT, OR SUBJECT TO ANY
JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY, THAT WOULD
MATERIALLY INTERFERE WITH THE USE OF HIS OR HER EFFORTS TO PROMOTE THE INTERESTS
OF THE COMPANY OR THAT WOULD CONFLICT WITH THE COMPANY’S BUSINESS AS PRESENTLY
CONDUCTED.  NEITHER THE EXECUTION NOR THE DELIVERY OF THIS AGREEMENT, NOR THE
CARRYING ON OF THE COMPANY’S BUSINESS BY THE EMPLOYEES OF THE COMPANY, NOR THE
CONDUCT OF THE COMPANY’S BUSINESS AS PRESENTLY CONDUCTED, WILL, TO THE COMPANY’S
KNOWLEDGE, CONFLICT WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT, COVENANT OR
INSTRUMENT UNDER WHICH ANY OF SUCH EMPLOYEES IS NOW OBLIGATED.  THE COMPANY DOES
NOT BELIEVE IT IS OR WILL BE NECESSARY TO USE ANY INVENTIONS OF ANY OF THEIR
EMPLOYEES MADE PRIOR TO THEIR EMPLOYMENT BY THE COMPANY.


2.11         LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING, CLAIM,
ARBITRATION OR INVESTIGATION (“ACTION”) PENDING OR, TO THE COMPANY’S KNOWLEDGE,
CURRENTLY THREATENED AGAINST THE COMPANY, THE COMPANY’S ACTIVITIES, PROPERTIES
OR ASSETS, OR ANY OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY IN CONNECTION
WITH SUCH OFFICER’S, DIRECTOR’S OR EMPLOYEE’S RELATIONSHIP WITH, OR ACTIONS
TAKEN ON BEHALF OF, THE COMPANY.  THERE IS NO FACTUAL OR LEGAL BASIS FOR ANY
SUCH ACTION THAT MIGHT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN ANY MATERIAL
ADVERSE EFFECT ON THE COMPANY.  THE COMPANY IS NOT A PARTY TO OR SUBJECT TO THE
PROVISIONS OF ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT OR
GOVERNMENTAL AGENCY OR INSTRUMENTALITY AND THERE IS NO ACTION BY THE COMPANY
CURRENTLY PENDING OR WHICH IT INTENDS TO INITIATE.


2.12         TAX RETURNS.  THE COMPANY HAS TIMELY FILED ALL TAX RETURNS AND
REPORTS REQUIRED TO BE FILED BY IT WITH APPROPRIATE NATIONAL AND LOCAL
GOVERNMENTAL AGENCIES.  THESE RETURNS AND REPORTS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS.  ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH RETURNS AND
REPORTS, ANY ASSESSMENTS IMPOSED, AND, TO THE COMPANY’S KNOWLEDGE, ALL OTHER
TAXES DUE AND PAYABLE BY THE COMPANY ON OR BEFORE THE CLOSING HAVE BEEN PAID OR
WILL BE PAID PRIOR TO THE TIME THEY BECOME DELINQUENT.  THE COMPANY HAS NOT BEEN
ADVISED IN WRITING (I) THAT ANY OF ITS RETURNS AND REPORTS HAVE BEEN OR ARE
BEING AUDITED AS OF THE DATE HEREOF, OR (II) OF ANY DEFICIENCY IN ASSESSMENT OR
PROPOSED JUDGMENT WITH RESPECT TO ITS TAXES.


2.13       EMPLOYEES


(A)           THE COMPANY DOES NOT MAINTAIN OR CONTRIBUTE TO ANY WELFARE FUNDS,
SOCIAL BENEFITS, MEDICAL BENEFITS, INSURANCE, RETIREMENT BENEFITS, PENSIONS OR
ANY SIMILAR PLAN OR AGREEMENT (AN “EMPLOYEE BENEFIT PLAN”) OTHER THAN THE
EMPLOYEE BENEFIT PLANS IDENTIFIED IN DISCLOSURE SCHEDULES 2.13 (A). TO THE
COMPANY’S KNOWLEDGE, THERE ARE NO UNFUNDED OBLIGATIONS OF THE COMPANY UNDER ANY
WELFARE FUNDS, SOCIAL BENEFITS, MEDICAL BENEFITS, INSURANCE, RETIREMENT

9


--------------------------------------------------------------------------------


benefits, pensions or similar program, and any employee contributions withheld
from payroll have been timely and fully contributed to the appropriate Employee
benefit Plan as required under applicable law.


(B)           DISCLOSURE SCHEDULE 2.13 (B) SETS FORTH A LIST OF EACH CONTRACT,
COMMITMENT, ARRANGEMENT, OR UNDERSTANDING, WHETHER ORAL OR WRITTEN, RELATING TO
THE EMPLOYMENT OF, OR THE PERFORMANCE OF SERVICES BY, ANY EMPLOYEE, CONSULTANT,
OR INDEPENDENT CONTRACTOR. THE COMPANY IS NOT DELINQUENT IN PAYMENTS TO ANY OF
ITS EMPLOYEES FOR ANY SERVICES PERFORMED FOR IT TO THE DATE HEREOF OR AMOUNTS
REQUIRED TO BE REIMBURSED TO SUCH EMPLOYEES.  TO THE COMPANY’S KNOWLEDGE, THE
COMPANY HAS COMPLIED WITH ALL APPLICABLE PRC EMPLOYMENT AND LABOR LAWS AND
REGULATIONS, INCLUDING LAWS AND REGULATIONS PERTAINING TO TERMS AND CONDITIONS
OF EMPLOYMENT, AND WAGES AND HOURS.


(C)           NO EMPLOYEE OF THE COMPANY, NOR ANY CONSULTANT WITH WHOM THE
COMPANY HAS CONTRACTED, IS IN VIOLATION OF ANY TERM OF ANY EMPLOYMENT CONTRACT,
PROPRIETARY INFORMATION AGREEMENT OR ANY OTHER AGREEMENT RELATING TO THE RIGHT
OF ANY SUCH INDIVIDUAL TO BE EMPLOYED BY, OR TO CONTRACT WITH, THE COMPANY
BECAUSE OF THE NATURE OF THE BUSINESS CONDUCTED BY THE COMPANY; AND TO THE
COMPANY’S KNOWLEDGE, THE CONTINUED EMPLOYMENT BY THE COMPANY OF ITS PRESENT
EMPLOYEES, AND THE PERFORMANCE OF THE COMPANY’S CONTRACTS WITH ITS INDEPENDENT
CONTRACTORS, WILL NOT RESULT IN ANY SUCH VIOLATION. THE COMPANY HAS NOT RECEIVED
NOTICE ALLEGING THAT ANY SUCH VIOLATION HAS OCCURRED. NO EMPLOYEE OF THE COMPANY
HAS BEEN GRANTED THE RIGHT TO CONTINUED EMPLOYMENT BY THE COMPANY OR TO ANY
MATERIAL COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT WITH THE COMPANY. TO
THE COMPANY’S KNOWLEDGE, NONE OF THE OFFICERS OR KEY EMPLOYEES, OR ANY GROUP OF
KEY EMPLOYEES, INTENDS TO TERMINATE HIS, HER OR THEIR EMPLOYMENT WITH THE
COMPANY, NOR DOES THE COMPANY HAVE A PRESENT INTENTION TO TERMINATE THE
EMPLOYMENT OF ANY OF THE FOREGOING INDIVIDUALS.


2.14         COMPLIANCE WITH OTHER INSTRUMENTS.  THE COMPANY IS NOT IN, NOR WILL
THE CONDUCT OF BUSINESS OF THE COMPANY AS PROPOSED TO BE CONDUCTED RESULT IN,
ANY VIOLATION, BREACH OR DEFAULT OF ANY CONSTITUTIONAL DOCUMENT OF THE COMPANY,
OR IN ANY MATERIAL RESPECT OF ANY TERM OR PROVISION OF ANY MORTGAGE, INDENTURE,
CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT
MAY BE BOUND, OR OF ANY PROVISION OF ANY JUDGMENT, DECREE, ORDER, STATUTE, RULE
OR REGULATION APPLICABLE TO OR BINDING UPON THE COMPANY.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF AND COMPLIANCE WITH THE TRANSACTION DOCUMENTS AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN ANY
SUCH VIOLATION, BREACH OR DEFAULT, OR BE IN CONFLICT WITH OR CONSTITUTE, WITH OR
WITHOUT THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH, EITHER A DEFAULT
UNDER ANY SUCH CONSTITUTIONAL DOCUMENTS, ANY SUCH CONTRACT, AGREEMENT OR
INSTRUMENT OR A VIOLATION OF ANY STATUTES, LAWS, REGULATIONS OR ORDERS, OR AN
EVENT WHICH RESULTS IN THE CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY
ASSET OF THE COMPANY. ESPECIALLY, THE COMPANY SHALL GUARANTEE THAT THE SALE OF
THE EQUITY INTERESTS PURSUANT TO THIS AGREEMENT WILL NOT

10


--------------------------------------------------------------------------------


affect any of the Company’s Intellectual Property rights or licenses with
respect to CSP technology.


2.15         ENVIRONMENTAL AND SAFETY LAWS.  TO THE COMPANY’S KNOWLEDGE, THE
COMPANY IS NOT IN VIOLATION OF ANY APPLICABLE STATUTE, LAW, OR REGULATION
RELATING TO THE ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, AND TO ITS
KNOWLEDGE, NO MATERIAL EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO COMPLY
WITH ANY SUCH EXISTING STATUTE, LAW, OR REGULATION.


2.16         OBLIGATIONS OF MANAGEMENT.  EACH EMPLOYEE AND CONSULTANT OF THE
COMPANY IS CURRENTLY DEVOTING ONE HUNDRED PERCENT (100%) OF HIS OR HER WORKING
TIME TO THE CONDUCT OF THE BUSINESS OF THE COMPANY.  THE COMPANY IS NOT AWARE
THAT ANY SUCH EMPLOYEE IS PLANNING TO WORK LESS THAN FULLTIME AT THE COMPANY IN
THE FUTURE.  TO THE KNOWLEDGE OF THE COMPANY, NO SUCH EMPLOYEE IS CURRENTLY
WORKING FOR A COMPETITIVE ENTERPRISE, WHETHER OR NOT SUCH PERSON IS OR WILL BE
COMPENSATED BY SUCH ENTERPRISE.


2.17         USE OF PROCEEDS.  THE COMPANY WILL USE THE PROCEEDS OF THE SALE OF
THE EQUITY INTERESTS FOR INCREASE OF ITS PRODUCTION CAPABILITY AND WORKING
CAPITAL. NO PROCEEDS WILL BE USED TO PAY OFF THE COMPANY’S DEBTS AND LIABILITIES
OUTSTANDING PRIOR TO THE CLOSING.


2.18         MINUTE BOOKS.  THE MINUTE BOOKS OF THE COMPANY MADE AVAILABLE TO
THE INVESTOR CONTAIN A COMPLETE SUMMARY OF ALL MEETINGS AND ACTIONS TAKEN BY
DIRECTORS AND SHAREHOLDERS OR OWNERS OF THE COMPANY SINCE ITS TIME OF FORMATION,
AND REFLECT ALL TRANSACTIONS REFERRED TO IN SUCH MEETINGS AND ACTIONS ACCURATELY
IN ALL MATERIAL RESPECTS.


2.19         DISCLOSURE.  NO REPRESENTATION OR WARRANTY BY THE COMPANY IN THIS
AGREEMENT OR IN ANY WRITTEN STATEMENT OR CERTIFICATE FURNISHED OR TO BE
FURNISHED TO THE INVESTOR PURSUANT TO ANY TRANSACTION DOCUMENT CONTAINS OR WILL
CONTAIN ANY UNTRUE STATEMENT OF FACT OR OMITS OR WILL OMIT TO STATE ANY FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT MISLEADING IN
ANY WAY.  THE COMPANY HAS FULLY PROVIDED THE INVESTOR WITH ALL THE INFORMATION
THAT THE INVESTOR HAS REQUESTED FOR THE PURPOSE OF DECIDING WHETHER TO PURCHASE
THE EQUITY INTERESTS AND ALL INFORMATION THAT COULD REASONABLY BE EXPECTED TO
ENABLE THE INVESTOR TO MAKE SUCH DECISION.


SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby represents and warrants to the Company as follows:

11


--------------------------------------------------------------------------------



3.1           AUTHORIZATION.  THE INVESTOR HAS ALL REQUISITE POWER AND AUTHORITY
TO EXECUTE AND DELIVER THE TRANSACTION DOCUMENTS, TO PURCHASE THE EQUITY
INTERESTS HEREUNDER AND TO CARRY OUT AND PERFORM ITS OBLIGATIONS UNDER THE TERMS
OF THE TRANSACTION DOCUMENTS.  ALL ACTION ON THE PART OF THE INVESTOR NECESSARY
FOR THE AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS, AND THE PERFORMANCE OF ALL OF THE INVESTOR’S OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS, HAS BEEN TAKEN OR WILL BE TAKEN PRIOR TO THE CLOSING.


3.2           INVESTMENT PURPOSE.  THE INVESTOR REPRESENTS THAT THE EQUITY
INTERESTS TO BE RECEIVED BY IT WILL BE ACQUIRED FOR INVESTMENT FOR ITS OWN
ACCOUNT, NOT AS A NOMINEE OR AGENT, AND NOT WITH A VIEW TO THE SALE OR
DISTRIBUTION OF ANY PART THEREOF, AND THAT IT HAS NO PRESENT INTENTION OF
SELLING, GRANTING ANY PARTICIPATION IN OR OTHERWISE DISTRIBUTING THE SAME.


3.3           NO PUBLIC MARKET.  THE INVESTOR UNDERSTANDS THAT NO PUBLIC MARKET
NOW EXISTS FOR ANY OF THE EQUITY INTERESTS ISSUED BY THE COMPANY AND THAT THE
COMPANY HAS MADE NO ASSURANCES THAT A PUBLIC MARKET WILL EVER EXIST FOR THE
COMPANY’S SECURITIES.


SECTION 4
CONDITIONS TO INVESTOR’S OBLIGATIONS TO CLOSE

The Investor’s obligation to purchase the equity interests at the Closing is
subject to the fulfillment on or before the Closing of each of the following
conditions unless waived in writing by the Investor:


4.1           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY IN SECTION 2 (AS MODIFIED BY THE DISCLOSURES ON
DISCLOSURE SCHEDULES) SHALL BE TRUE AND CORRECT AS OF THE DATE OF SUCH CLOSING.


4.2           COVENANTS.  ALL COVENANTS, AGREEMENTS AND CONDITIONS CONTAINED IN
THIS AGREEMENT TO BE PERFORMED BY THE COMPANY ON OR PRIOR TO THE CLOSING SHALL
HAVE BEEN PERFORMED OR COMPLIED WITH.


4.3           NO MATERIAL ADVERSE EFFECT.  NO EVENT OR EVENTS SHALL HAVE
OCCURRED, OR COULD REASONABLY BE EXPECTED TO OCCUR, WHICH, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT ON THE COMPANY.


4.4           TRANSACTION DOCUMENTS.  THE COMPANY AND THE INVESTOR SHALL HAVE
EXECUTED AND DELIVERED EACH OF THE TRANSACTION DOCUMENTS, PROVIDED THAT EACH
SUCH AGREEMENT SHALL BE IN A FINAL FORM THAT IS ACCEPTABLE TO THE INVESTOR IN
THE INVESTOR’S SOLE DISCRETION.

12


--------------------------------------------------------------------------------



4.5           REGULATORY APPROVAL.  ALL AUTHORIZATION, APPROVALS AND PERMITS OF
ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY THAT ARE REQUIRED TO BE OBTAINED
IN CONNECTION WITH THE SALE OF EQUITY INTERESTS PURSUANT TO THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO, THE CERTIFICATE OF APPROVAL FOR ESTABLISHMENT OF
ENTERPRISES WITH FOREIGN INVESTMENT IN THE PEOPLE’S REPUBLIC OF CHINA AND THE
BUSINESS LICENSE THAT APPROVE AND EVIDENCE THE INCREASED REGISTERED CAPITAL,
SHALL HAVE BEEN DULY OBTAINED AND SHALL BE EFFECTIVE AS OF THE CLOSING.


4.6           OFFICER’S CERTIFICATE  THE COMPANY SHALL HAVE DELIVERED TO THE
INVESTOR AN OFFICER’S CERTIFICATE, EXECUTED BY THE PRESIDENT OF THE COMPANY,
DATED THE CLOSING DATE, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT D,
CERTIFYING THE SATISFACTION OF THE CONDITIONS TO CLOSING LISTED IN THIS
SECTION 4 AND THE TRUE AND CORRECTNESS OF (I) THE RESTATED ARTICLES AS IN EFFECT
AT THE TIME OF THE CLOSING, (II) THE RESTATED JV AGREEMENT AS IN EFFECT AT THE
TIME OF THE CLOSING, (III) RESOLUTIONS APPROVED BY THE BOARD OF DIRECTORS
AUTHORIZING THE TRANSACTIONS CONTEMPLATED HEREBY; AND (IV) RESOLUTIONS APPROVED
BY THE SHAREHOLDERS OF THE COMPANY AUTHORIZING THE TRANSACTIONS CONTEMPLATED
HEREBY AND WAIVING CERTAIN RIGHTS.


4.7           CORPORATE DOCUMENTS  THE COMPANY SHALL HAVE DELIVERED TO THE
INVESTOR OR ITS COUNSEL COPIES OF ALL CORPORATE DOCUMENTS OF THE COMPANY AS THE
INVESTOR SHALL REASONABLY REQUEST.


4.8           BOARD OF DIRECTORS; SUPERVISORS.  EFFECTIVE UPON THE CLOSING, THE
INVESTOR’S APPOINTEE,                 , SHALL HAVE BEEN ELECTED AS THE DIRECTOR
TO THE BOARD OF DIRECTORS OF THE COMPANY. AS OF THE CLOSING, THE BOARD SHALL
CONSIST OF              ,              ,              ,              ,
              AND              .  IN ADDITION, INVESTOR SHALL BE ENTITLED TO
APPOINT ONE OF THE TWO SUPERVISORS, WITH THE RIGHT OF RE-APPOINTMENT.


4.9           INDEMNIFICATION AGREEMENTS.  THE DIRECTOR ELECTED BY THE INVESTOR
SHALL HAVE ENTERED INTO AN INDEMNIFICATION AGREEMENT WITH THE COMPANY UPON THE
CLOSING IN A FORM THAT IS SATISFACTORY TO THE INVESTOR.


4.10         EMPLOYMENT ARRANGEMENTS.  THE EMPLOYMENT ARRANGEMENTS FOR EACH OF
THE EXECUTIVES OF THE COMPANY SHALL BE SATISFACTORY TO THE INVESTOR.


4.11         PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT.  EACH
OF THE MANAGEMENT PERSONNEL OF THE COMPANY SHALL HAVE ENTERED INTO THE
PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT IN SUCH FORM THAT IS
SATISFACTORY TO THE INVESTOR.


4.12         SERVICE AGREEMENT  THE COMPANY SHALL HAVE ENTERED INTO A SERVICE
AGREEMENT WITH THE INVESTOR, WITH PRINCIPLE TERMS THAT THE COMPANY SHALL GIVE TO
INVESTOR LOADING PRIORITY IN PREFERENCE TO ALL OTHER CUSTOMERS, AT THE MOST
FAVORABLE PRICE.

13


--------------------------------------------------------------------------------



4.13         LEGAL OPINION.  THE INVESTOR SHALL HAVE RECEIVED OPINIONS, DATED AS
OF THE CLOSING, FROM FANGDA PARTNERS, THE COMPANY’S PRC COUNSEL, IN SUCH FORMS
AS ARE ACCEPTABLE TO THE INVESTOR IN ITS SOLE DISCRETION.


SECTION 5
CONDITIONS TO COMPANY’S OBLIGATION TO CLOSE

The Company’s obligation to sell its equity interests at the Closing is subject
to the fulfillment on or before such Closing of the following conditions unless
waived by the Company:


5.1           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES MADE BY THE INVESTOR AT SUCH CLOSING PURSUANT TO SECTION 3 SHALL BE
TRUE AND CORRECT WHEN MADE AND SHALL BE TRUE AND CORRECT AS OF THE DATE OF SUCH
CLOSING.


5.2           TRANSACTION DOCUMENTS.  THE RESTATED ARTICLES AND THE RESTATED JV
AGREEMENT SHALL HAVE BEEN DULY AUTHORIZED AND SHALL BE IN FULL FORCE AND EFFECT
AS OF THE CLOSING.


SECTION 6
MISCELLANEOUS


6.1           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
STATE OF NEW YORK, U.S.A., WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


6.2           ARBITRATION.  IF THE PARTIES SHOULD HAVE A MATERIAL DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE PARTIES’ RESPECTIVE RIGHTS
AND DUTIES HEREUNDER OR AS TO THE INVESTOR OF THE COMPANY (INCLUDING ANY CLAIMS
OR ASSERTIONS REGARDING BREACH OF THE FIDUCIARY DUTIES OF THE COMPANY’S
DIRECTORS), THEN THE PARTIES WILL REFER THE ISSUE (TO THE EXCLUSION OF A COURT
OF LAW) TO FINAL AND BINDING ARBITRATION IN HONG KONG UNDER THE UNCITRAL
ARBITRATION RULES IN ACCORDANCE WITH THE HONG KONG INTERNATIONAL ARBITRATION
CENTRE PROCEDURES FOR THE ADMINISTRATION OF INTERNATIONAL ARBITRATION IN FORCE
AT THE DATE OF THIS AGREEMENT, AND JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IN ANY
ARBITRATION PURSUANT TO THIS AGREEMENT, THE AWARD OR DECISION SHALL BE RENDERED
BY A MAJORITY OF THE MEMBERS OF A BOARD OF ARBITRATION (THE “BOARD OF
ARBITRATION”) CONSISTING OF THREE (3) MEMBERS, ONE (1) OF WHOM SHALL BE
APPOINTED BY EACH PARTY AND THE THIRD OF WHOM SHALL BE THE CHAIRMAN OF THE PANEL
AND BE APPOINTED BY MUTUAL AGREEMENT OF SAID TWO (2) PARTY-APPOINTED
ARBITRATORS.  IN THE EVENT OF FAILURE OF SAID TWO (2) ARBITRATORS TO AGREE
WITHIN THIRTY (30) DAYS AFTER THE COMMENCEMENT OF THE ARBITRATION PROCEEDING
UPON THE APPOINTMENT OF THE THIRD

14


--------------------------------------------------------------------------------


arbitrator to the Board of Arbitration, the third arbitrator shall be appointed
by the Hong Long International Arbitration Centre. Nothing set forth above shall
be interpreted to prevent the Parties from agreeing in writing to submit any
dispute to a single arbitrator in lieu of a three (3) member Board of
Arbitration.  Upon the completion of the selection of the Board of Arbitration
(or if the Parties agree otherwise in writing, a single arbitrator), an award or
decision shall be rendered within no more than forty-five (45) days. 
Notwithstanding the foregoing, the request by the Parties for preliminary or
permanent injunctive relief, whether prohibitive or mandatory, shall not be
subject to arbitration and may be adjudicated only by the courts of proper
jurisdiction.


6.3           ATTORNEY FEES.  IN THE EVENT THAT ANY SUIT OR ACTION IS INSTITUTED
TO ENFORCE ANY PROVISIONS IN THIS AGREEMENT, THE PREVAILING PARTY IN SUCH
DISPUTE SHALL BE ENTITLED TO RECOVER FROM THE LOSING PARTY ALL FEES, COSTS AND
EXPENSES OF ENFORCING ANY RIGHT OF SUCH PREVAILING PARTY UNDER OR WITH RESPECT
TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, SUCH REASONABLE FEES AND
EXPENSES OF ATTORNEYS AND ACCOUNTANTS, WHICH SHALL INCLUDE, WITHOUT LIMITATION,
ALL FEES, COSTS AND EXPENSES OF APPEALS.


6.4           SURVIVAL.  THE WARRANTIES, REPRESENTATIONS AND COVENANTS OF THE
COMPANY AND THE INVESTOR CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE CLOSING, AND SHALL IN NO WAY BE AFFECTED
BY ANY INVESTIGATION OF THE SUBJECT MATTER THEREOF MADE BY OR ON BEHALF OF THE
INVESTOR OR THE COMPANY.


6.5           INDEMNIFICATION OF INVESTOR.


(A)           THE COMPANY HEREBY AGREES TO HOLD HARMLESS AND INDEMNIFY THE
INVESTOR, THE INVESTOR’ DIRECT AND INDIRECT SUBSIDIARIES, AFFILIATED ENTITIES
AND CORPORATIONS (COLLECTIVELY, REFERRED TO AS THE “INVESTOR INDEMNITEES”)
AGAINST ANY AND ALL DIRECT DAMAGES, LIABILITIES, LOSSES, REASONABLE COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES), WHETHER OR NOT ARISING OUT OF
THIRD-PARTY CLAIMS, ATTRIBUTABLE TO (I) ANY MATERIAL INACCURACY IN, OR ANY
MATERIAL BREACH BY THE COMPANY OF, ANYREPRESENTATION OR WARRANTY OR OTHER
STATEMENT EXPRESSLY CONTAINED IN THIS AGREEMENT INCLUDING THE DISCLOSURE
SCHEDULES, OR (II) ANY MATERIAL BREACH OF ANY COVENANT OR AGREEMENT EXPRESSLY
CONTAINED IN THIS AGREEMENT INCLUDING THE DISCLOSURE SCHEDULES (COLLECTIVELY,
THE “INDEMNIFIABLE CLAIMS”).


(B)           THE RIGHTS TO INDEMNIFICATION SET FORTH IN THIS SECTION 6.5 ARE IN
ADDITION TO, AND NOT IN LIMITATION OF, ALL RIGHTS AND REMEDIES TO WHICH THE
INVESTOR MAY BE ENTITLED. ALL REMEDIES, EITHER UNDER THIS AGREEMENT, THE
RESTATED ARTICLES, THE RESTATED JOINT VENTURE AGREEMENT, BY LAW, OR OTHERWISE
AFFORDED TO ANY PARTY, SHALL BE CUMULATIVE AND NOT ALTERNATIVE.


6.6           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE EXHIBITS ATTACHED
HERETO, CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE
PARTIES WITH REGARD TO THE

15


--------------------------------------------------------------------------------


subjects hereof and thereof.  Neither Party shall be liable or bound to the
other Party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.


6.7           AMENDMENT.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER THIS
AGREEMENT NOR ANY TERM HEREOF MAY BE AMENDED, WAIVED, DISCHARGED OR TERMINATED
OTHER THAN BY A WRITTEN INSTRUMENT REFERENCING THIS AGREEMENT AND SIGNED BY THE
COMPANY AND THE INVESTOR.


6.8           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, SENT BY FACSIMILE OR ELECTRONIC MAIL OR
OTHERWISE DELIVERED BY HAND OR BY MESSENGER, ADDRESSED AS FOLLOWS:

(a)

 

if to the Investor, one copy shall be sent to

 

 

 

 

 

 

 

OmniVision Trading (Hong Kong) Co. Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

OmniVision Technologies, Inc.
1341 Orleans Drive
Sunnyvale, CA 94089
Attn: General Counsel
Facsimile: (408) 542-3006

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Morgan, Lewis & Bockius, LLP
3000 El Camino Real, Suite 700
Palo Alto, California 94306
Attn: Lucas Chang
Facsimile: (650) 843-4001

 

 

 

 



(b)

 

if to the Company, one copy should be sent to

 

 

 

 

 

 

 

 

 

 

 

China WLCSP Limited
Suite 11C, Suchuan Industrial Square

 

16


--------------------------------------------------------------------------------


 

 

 

No. 428, Xinlong Road
Suzhou Industrial Park
Suzhou, Jiangsu, China 215126

 

 

 

Attn:

 

Chief Executive Officer

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

                                                    

.

 

 

 

 

                                                    

.

 

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail or the China mail or internationally recognized
next-day delivery services courier, addressed and mailed as aforesaid or, if
sent by facsimile, upon confirmation of facsimile transfer or, if sent by
electronic mail, upon confirmation of delivery when directed to the electronic
mail address of the recipient.


6.9           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, PORTIONS OF SUCH PROVISION, OR SUCH PROVISION IN ITS ENTIRETY, TO THE
EXTENT NECESSARY, SHALL BE SEVERED FROM THIS AGREEMENT, AND SUCH COURT WILL
REPLACE SUCH ILLEGAL, VOID OR UNENFORCEABLE PROVISION OF THIS AGREEMENT WITH A
VALID AND ENFORCEABLE PROVISION THAT WILL ACHIEVE, TO THE EXTENT POSSIBLE, THE
SAME ECONOMIC, BUSINESS AND OTHER PURPOSES OF THE ILLEGAL, VOID OR UNENFORCEABLE
PROVISION.  THE BALANCE OF THIS AGREEMENT SHALL BE ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.


6.10         EXPENSES.  THE COMPANY AND THE INVESTOR SHALL EACH PAY THEIR OWN
EXPENSES, INCLUDING BUT NOT LIMITED TO TAX LIABILITIES, AUDITING FEES AND
GOVERNMENTAL CHARGES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


6.11         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE ENFORCEABLE AGAINST THE PARTIES ACTUALLY
EXECUTING SUCH COUNTERPARTS, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.

17


--------------------------------------------------------------------------------



6.12         TELECOPY EXECUTION AND DELIVERY.  A FACSIMILE, TELECOPY OR OTHER
REPRODUCTION OF THIS AGREEMENT MAY BE EXECUTED BY ONE OR BOTH PARTIES HERETO AND
DELIVERED BY SUCH PARTY BY FACSIMILE OR ANY SIMILAR ELECTRONIC TRANSMISSION
DEVICE PURSUANT TO WHICH THE SIGNATURE OF OR ON BEHALF OF SUCH PARTY CAN BE
SEEN.  SUCH EXECUTION AND DELIVERY SHALL BE CONSIDERED VALID, BINDING AND
EFFECTIVE FOR ALL PURPOSES.  AT THE REQUEST OF EITHER PARTY HERETO, BOTH PARTIES
HERETO AGREE TO EXECUTE AND DELIVER AN ORIGINAL OF THIS AGREEMENT AS WELL AS ANY
FACSIMILE, TELECOPY OR OTHER REPRODUCTION HEREOF.


6.13         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT, AND ANY AND ALL RIGHTS,
DUTIES AND OBLIGATIONS HEREUNDER, SHALL NOT BE ASSIGNED, TRANSFERRED, DELEGATED
OR SUBLICENSED BY THE INVESTOR WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY
EXCEPT IN A TRANSFER WHICH DOES NOT BREACH AN EXPRESS RESTRICTION PROVIDED IN
ANY TRANSACTION DOCUMENT.  ANY ATTEMPT BY THE INVESTOR WITHOUT SUCH PERMISSION
TO ASSIGN, TRANSFER, DELEGATE OR SUBLICENSE ANY RIGHTS, DUTIES OR OBLIGATIONS
THAT ARISE UNDER THIS AGREEMENT SHALL BE VOID.  SUBJECT TO THE FOREGOING AND
EXCEPT AS OTHERWISE PROVIDED HEREIN, THE PROVISIONS OF THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE SUCCESSORS, ASSIGNS, HEIRS,
EXECUTORS AND ADMINISTRATORS OF THE PARTIES HERETO.


6.14         DELAYS OR OMISSIONS.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO DELAY
OR OMISSION TO EXERCISE ANY RIGHT, POWER OR REMEDY ACCRUING TO EITHER PARTY TO
THIS AGREEMENT UPON ANY BREACH OR DEFAULT OF THE OTHER PARTY UNDER THIS
AGREEMENT SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OF SUCH NON-DEFAULTING
PARTY, NOR SHALL IT BE CONSTRUED TO BE A WAIVER OF ANY SUCH BREACH OR DEFAULT,
OR AN ACQUIESCENCE THEREIN, OR OF OR IN ANY SIMILAR BREACH OR DEFAULT THEREAFTER
OCCURRING, NOR SHALL ANY WAIVER OF ANY SINGLE BREACH OR DEFAULT BE DEEMED A
WAIVER OF ANY OTHER BREACH OR DEFAULT THERETOFORE OR THEREAFTER OCCURRING.  ANY
WAIVER, PERMIT, CONSENT OR APPROVAL OF ANY KIND OR CHARACTER ON THE PART OF
EITHER PARTY OF ANY BREACH OR DEFAULT UNDER THIS AGREEMENT, OR ANY WAIVER ON THE
PART OF EITHER PARTY OF ANY PROVISIONS OR CONDITIONS OF THIS AGREEMENT, MUST BE
IN WRITING AND SHALL BE EFFECTIVE ONLY TO THE EXTENT SPECIFICALLY SET FORTH IN
SUCH WRITING.  ALL REMEDIES, EITHER UNDER THIS AGREEMENT OR BY LAW OR OTHERWISE
AFFORDED TO EITHER PARTY TO THIS AGREEMENT, SHALL BE CUMULATIVE AND NOT
ALTERNATIVE.


6.15         FURTHER ASSURANCES.  EACH PARTY HERETO AGREES TO EXECUTE AND
DELIVER, BY THE PROPER EXERCISE OF ITS CORPORATE OR OTHER POWERS, ALL SUCH OTHER
AND ADDITIONAL INSTRUMENTS AND DOCUMENTS AND DO ALL SUCH OTHER ACTS AND THINGS
AS MAY BE NECESSARY TO MORE FULLY EFFECTUATE THIS AGREEMENT.


6.16         OBLIGATION OF COMPANY.  THE COMPANY AGREES TO USE ITS REASONABLE
EFFORTS TO ENFORCE THE TERMS OF THIS AGREEMENT, TO INFORM THE INVESTOR OF ANY
BREACH HEREOF (TO THE EXTENT THE COMPANY HAS KNOWLEDGE THEREOF) AND TO ASSIST
THE INVESTOR IN THE EXERCISE OF ITS RIGHTS AND THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER.

18


--------------------------------------------------------------------------------



6.17         NO AGENCY.  THIS AGREEMENT SHALL NOT CONSTITUTE AN APPOINTMENT OF
ANY PARTY AS THE LEGAL REPRESENTATIVE OR AGENT OF ANY OTHER PARTY, NOR SHALL ANY
PARTY HAVE ANY RIGHT OR AUTHORITY TO ASSUME, CREATE OR INCUR IN ANY MANNER ANY
OBLIGATION OR OTHER LIABILITY OF ANY KIND, EXPRESS OR IMPLIED, AGAINST, IN THE
NAME OR ON BEHALF OF, ANY OTHER PARTY.  NOTHING HEREIN OR IN THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE CONSTRUED AS, OR DEEMED TO BE, THE
FORMATION OF A PARTNERSHIP BY OR AMONG THE PARTIES.


6.18         CONFIDENTIALITY.  THE PARTIES AGREE THAT THEY SHALL NOT DISCLOSURE,
DIVULGE OR COMMUNICATE TO ANY OTHER PARTY, THE EXISTENCE AND CONTENTS OF THIS
AGREEMENT, THE TRANSACTION DOCUMENTS OR THE SERVICE AGREEMENT, OR ANY
CORRESPONDENCE, MATERIAL, KNOW-HOW, AND OTHER INFORMATION ACQUIRED IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED HEREIN, AND SHALL TAKE AND MAINTAIN SUCH
INFORMATION UNDER STRICT SECURITY PRECAUTIONS TO PREVENT ANY DISCLOSURE. 
NEITHER PARTY SHALL ISSUE ANY PUBLIC STATEMENT OR PRESS RELEASE CONCERNING ANY
SUCH INFORMATION, WITHOUT THE OTHER PARTY’S PRIOR WRITTEN APPROVAL OF THE
SUBSTANCE AND FORM OF ANY SUCH STATEMENT OR RELEASE, UNLESS REQUIRED BY THE
APPLICABLE LAWS, REGULATIONS OR STOCK EXCHANGE RULES.  NOTWITHSTANDING THE
ABOVE, THE PARTIES SHALL BE ENTITLED TO DISCLOSE SUCH INFORMATION (A) TO THEIR
INTEREST-OWNERS, SHAREHOLDERS, DIRECTORS AND OFFICERS AND THEIR RESPECTIVE
PROFESSIONAL ADVISERS; (B) IN CONNECTION WITH A MERGER, ACQUISITION OR PROPOSED
MERGER OR ACQUISITION, AND (C) AS REQUIRED BY APPLICABLE LAW, INCLUDING WITHOUT
LIMITATION APPLICABLE SECURITIES LAWS AND REGULATIONS OF THE UNITED STATES AND
THE PRC.

[The remainder of this page is left intentionally blank.]

 

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

“COMPANY”

 

 

 

 

 

 

 

 

 

China WLCSP Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Wei Wang

 

 

Name:

 

Wei Wang

 

 

Title:

 

Chief Executive Officer
and President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“INVESTOR”

 

 

 

 

 

 

 

OmniVision Trading (Hong Kong)
Company Limited

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Shaw Hong

 

 

Name:

 

Shaw Hong

 

 

Title:

 

Chief Executive Officer,
President and Director
(Principal Executive Officer)

 

(Signature Page to China WLCSP Limited Investment Agreement)


--------------------------------------------------------------------------------


EXHIBIT A

AMENDED AND RESTATED ARTICLES OF ASSOCIATION

 


--------------------------------------------------------------------------------


EXHIBIT B

AMENDED AND RESTATED EQUITY JOINT VENTURE AGREEMENT

 


--------------------------------------------------------------------------------


EXHIBIT C

DISCLOSURE SCHEDULES

 


--------------------------------------------------------------------------------


EXHIBIT D

CHINA WLCSP LIMITED

OFFICER’S CERTIFICATE

Pursuant to Section 4.6 of the Agreement, dated [             ], 2007, by and
between China WLCSP Limited, a Sino-foreign equity joint venture company
established under the laws of the PRC, and OmniVision Trading (Hong Kong)
Company Limited, a Hong Kong company (the “Agreement”), the undersigned
certifies on behalf of the Company as follows:

1.             He is the President of the Company;

2.             The Company has performed or complied with all covenants,
agreements and conditions contained in the Agreement to be performed by the
Company on or prior to the Closing; and except as set forth in or modified by
the Disclosure Schedules, the representations and warranties of the Company set
forth in Section 2 of the Agreement are true and correct as of the date hereof.

3.             Attached hereto as Appendix I is a true and correct copy of the
Restated Articles in effect as of the date hereof, and no action has been taken
by the Company to effect or authorize any amendment or other modification to
such Articles.

4.             Attached hereto as  Appendix II is a true and correct copy of the
Restated JV Agreement in effect as of the date hereof, and no action has been
taken by the Company to effect or authorize any amendment or other modification
to such Agreement.

5.             Attached hereto as Appendix III is a true and correct copy of
certain resolutions duly adopted by the Board of Directors of the Company on
[             ], 2007 authorizing the transactions contemplated by the
Agreement.  Such resolutions have not been amended, modified or rescinded since
their adoption and remain in full force and effect as of the date hereof.

6.             Attached hereto as Appendix IV is a true and correct copy of
certain resolutions duly adopted by the shareholders of the Company on
[             ], 2007 authorizing the transactions contemplated by the Agreement
and waiving certain rights.  Such resolutions have not been amended, modified or
rescinded since their adoption and remain in full force and effect as of the
date hereof.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this certificate as of
[             ], 2007.

 

China WLCSP Limited

 

 

 

 

 

/s/ Wei Wang

 

 

 

 

 

President

 


--------------------------------------------------------------------------------